 

EXHIBIT 10.1

 

Executive Relocation and Employment Agreement

 

THIS EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of the 1st day of August, 2015 (the “Commencement Date”), by and
between Gentherm Incorporated, a Michigan corporation (the “Company”) and
Frithjof Oldorff (the “Executive”).

 

Background

 

The Executive has been employed since January 1, 2008 by a wholly-owned indirect
subsidiary of the Company, Gentherm GmbH (“Gentherm Germany”).  During a portion
of this time, Executive has served as the President of the Automotive Business
Unit of the group of companies controlled by the Company.  The Board of
Directors of the Company (the “Board”) has determined that it is in the best
interests of the Company and its shareholders to employ the Executive directly
by the Company and to relocate the Executive to work from the Company’s
Northville, Michigan location.  The Executive has agreed to such employment and
relocation.  Accordingly, the Company and the Executive desire to enter into
this Agreement to set forth the terms and conditions of such employment
relationship.  This Agreement shall represent the entire understanding and
agreement between the parties with respect to the Executive’s employment with
the Company.  All references in this Agreement to “$” refer to U.S. Dollars.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.     Employment Period. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment, on the terms and conditions set forth
in this Agreement.  The term of the Executive’s employment with the Company
shall commence on the Commencement Date and end on the third anniversary of the
Commencement Date (the “Initial Term”).  At the end of the Initial Term, unless
the Board and the Executive enter into a written agreement to extend the
Executive’s employment with the Company (an “Extension Agreement”) the
Executive’s employment with the Company will automatically terminate (a
“Non-Extension Termination”).  The terms and conditions of the Executive’s
employment for any extension beyond the Initial Term are to be set forth in an
Extension Agreement, if any, and such terms may simply be on an “at will” basis
if the Company and the Executive so agree.  For purposes of this Agreement,
“Employment Period” includes only the Initial Term unless the express terms of
any Extension Agreement provide that the Employment Period, as such term is used
in this Agreement, shall be extended.  This Agreement assumes that the Executive
meets all eligibility requirements to lawfully work in the United States.  In
the event the Executive is no longer so eligible through no fault of the
Executive, the Employment Period will terminate as if it were a Non-Extension
Termination.  In the event the Executive is no longer so eligible resulting
directly from action or inaction on the part of the Executive that could have
reasonably been avoided, the Employment Period will terminate as if it were a
Termination for Cause (as defined herein).

2.     Terms of Employment.

(a)     Position and Duties.

(i) During the Employment Period, the Executive shall serve as the President of
the Automotive Business Unit of the Company, reporting directly to the President
and Chief Executive Officer of the Company (the “CEO”) and shall have such
duties and responsibilities as are assigned to the Executive by the CEO and the
Board, consistent with the Executive’s position.

1

--------------------------------------------------------------------------------

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
full business time, energy, skills and attention to the business and affairs of
the Company, to discharge the responsibilities assigned to the Executive
hereunder, and to use the Executive’s reasonable best efforts to perform
faithfully and efficiently such responsibilities.  During the Employment Period
it shall not be a violation of this Agreement for the Executive to: (A) serve on
corporate, civic or charitable boards or committees; (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions; or (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.  

(b)     Compensation.  

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary equal to $425,000 (the “Annual Base Salary”), which shall be
paid in accordance with the Company’s normal payroll practices for senior
executive officers of the Company as in effect from time to time.  During the
Employment Period, the Compensation Committee of the Board (the “Compensation
Committee”) will review the Annual Base Salary at least annually.  Any increase
in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase (unless otherwise agreed to by the
Executive) and the term “Annual Base Salary” as utilized in this Agreement shall
refer to the Annual Base Salary as so increased or adjusted by the Board.  

(ii) Annual Bonus.  In addition to the Annual Base Salary, during the Employment
Period the Executive shall be eligible for cash bonuses as determined by the
Compensation Committee in its sole discretion (the “Bonuses”).  Although the
timing and amount of any such Bonuses are subject to the sole discretion of the
Compensation Committee (except that any Bonus awarded by the Compensation
Committee to the Executive for a particular calendar year shall be paid to the
Executive on or before March 15 of the following year), the Executive and the
Company have agreed that the Executive’s “target” bonus shall be equal to 50% of
the Annual Base Salary.  The actual amount of any Bonuses could be greater or
less than such target amount as determined from time to time by the Compensation
Committee in its sole discretion.  

(iii) Long-Term Incentive Compensation.  During the Employment Period, the
Executive shall be entitled to participate in any stock option, restricted
stock, performance share, performance unit or other equity based long-term
incentive compensation plan, program or arrangement (the “Plans”) generally made
available to senior executive officers of the Company, on substantially the same
terms and conditions as generally apply to such other officers, except that the
size of any awards made to the Executive shall reflect the Executive’s position
with the Company and the Board’s view of the Executive’s performance and/or
expected future contributions to the Company.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent available generally or to other
senior executive officers of the Company.  In addition, during the Employment
Period, the Company agrees to pay on the Executive’s behalf, or reimburse the
Executive for, (i) the minimal social pension plan contribution required to
maintain the Executive’s future eligibility for a pension benefit in Germany and
(ii) the minimal social medical insurance contribution required to maintain the
Executive’s eligibility for future medical insurance should the Executive ever
relocate back to Germany (collectively, the “German Welfare Payments”).

(v) Business Expenses / Company Automobile.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by the Executive in accordance with the plans,
practices, policies and programs of the Company.  In addition, the Executive
will be entitled to use of a Company-owned automobile during the Employment
Period.

(vi) Relocation Expenses.  The Executive is eligible for company-paid (or, if
paid directly by the Executive, reimbursement of) relocation expenses pursuant
to the Company’s relocation policy and subject in every case to express written
approval by the CEO (“Approved Relocation Expenses”).

2

--------------------------------------------------------------------------------

 

(vii) Housing Allowance.  During each calendar month during the Employment
Period, the Executive will receive a monthly housing allowance in an amount
expressly approved by the CEO, but not to exceed $5,000 (after all tax
deductions) per month without approval of the Compensation Committee (the
“Housing Allowance”).

(viii) Holiday, Vacation and Sick Pay.  During the Employment Period, the
Executive shall be eligible for participation in, and shall receive all benefits
under, holiday, vacation and sick pay programs provided by the Company to the
extent available generally or to other senior executive officers of the Company,
except that the Executive shall be entitled to 30 days of vacation pay under the
Company’s vacation program regardless of the number of vacation days the
executive would have been entitled to otherwise receive under such program based
on his length of employment with the Company.

(ix) Home Country Visits.  Each year during the Employment Period, the Company
will pay for a total of eight round-trip business class tickets for the
Executive and/or the Executive’s family members to travel to/from Michigan and
Germany (the (“Home Country Visit Allowance”).  The Executive will determine
which trips and which individuals he desires to have these tickets applied
toward.  Air travel that the Executive completes for business reasons will not
be counted against the Home Country Visit Allowance, even if the Executive is
accompanied by family members.

(x) Taxes and Tax Protection.  The Company shall be entitled to withhold, from
any amounts payable to or for the benefit of the Executive under this Agreement,
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation, and the Company shall remit all
such taxes withheld to the appropriate governmental body in a timely
manner.  The Executive is responsible for payment of all taxes due in respect of
the amounts and benefits paid or delivered to or for the benefit of the
Executive under this Agreement; however, the Executive may be entitled to
payments from the Company in respect of a portion of such taxes as described in
the remainder of this Section 2(x).  At the end of each calendar year during the
Employment Period, a tax expert retained by the Company will compute the amount
of aggregate income taxes the Executive is required to pay as a result of the
Executive’s employment with the Company during such calendar year (the “Actual
Tax Obligation”) and compare that amount to the aggregate income taxes the
Executive would have been required to pay as a result of the Executive’s
employment with the Company during such calendar year if all of compensation
paid to or for the benefit of the Executive during such calendar year had
instead been paid while the Executive worked at the Company’s facility in
Odelzhausen, Germany and while the Executive lived at the Executive’s current
primary residence in Germany (the “Theoretical Tax Obligation”).  To the extent
the Actual Tax Obligation for a calendar year exceeds the Theoretical Tax
Obligation for that calendar year, the Executive will receive a payment from the
Company (to be paid no later than the last day of the calendar year following
the calendar year in which such excess amounts were paid to the applicable tax
authority) in an amount so that the Executive shall have paid no more income
taxes on his earnings during such period pertaining to his employment with the
Company than the amount of the Theoretical Tax Obligation.  For purposes of the
foregoing computation, the following amounts and benefits payable to the
Executive under this Agreement are intended by the parties to be provided on a
tax-free basis and so their tax effect will be removed from the computations of
the Actual Tax Obligation and the Theoretical Tax Obligation and instead the
Company will separately make “tax gross-up” payments to the Executive not less
often than annually in order to achieve the stated intent: (i) all Approved
Relocation Expenses, (iii) the Housing Allowance, (iii) the Home Country Visit
Allowance, (iv) the cost of the tax preparation assistance and (v) the
Repatriation Benefits (as defined in Section 3(c)(vii)); the “tax gross up”
amount with respect to any item listed in the foregoing clauses (i) through (v)
shall be paid by the Company to the Executive no later than the last day of the
calendar year next following the calendar year in which the taxes owing by the
Executive with respect to such item are paid to the applicable tax
authority.  For clarity, the following amounts (and any other amounts not
expressly listed in (i) through (v) above) are expressly excluded from the tax
gross-up described in the previous sentence: (A) the Annual Base Salary, (B) any
Bonuses, (C) any long-term incentive compensation, (D) all health and welfare
benefits, including the German Welfare Payments, and (E) the value of the use of
a Company-owned automobile for personal reasons.

3

--------------------------------------------------------------------------------

 

3.     Termination of Employment.

(a)     Termination Events.  The Employment Period shall end upon the earliest
to occur of (i) a Non-Extension Termination, (ii) the Executive’s death, (iii) a
Termination due to Disability, (iv) a Termination for Cause, (v) the Termination
Date specified in connection with any exercise by the Company of its Termination
Right or (vi) the date of resignation by the Executive under Section 3(b).  The
Executive agrees that, at the end of the Employment Period and upon written
request from the Company, the Executive shall resign from any and all positions
the Executive holds with the Company and any of its subsidiaries and affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).

(b)     Resignation. This Agreement may be terminated by the resignation of the
Executive at any time upon 60 days prior written notice to the Company or upon
such shorter period as may be agreed upon between the Executive and the Board.

(c)     Benefits Payable Under All Circumstances.  In the event of termination
of this Agreement for any reason, the following will apply:

(i) Earned Compensation.  The Earned Compensation (as defined in Section 3(e)
below) shall be paid at the same time as the Earned Compensation would have been
payable had the Executive remained employed by the Company.

(ii) Benefits. All benefits payable to the Executive under any employee benefit
plans of the Company applicable to the Executive at the time of termination of
the Executive’s employment with the Company and all amounts and benefits which
are vested or which the Executive is otherwise entitled to receive under the
terms of or in accordance with any plan, policy, practice or program of, or any
contract or agreement with, the Company, at or subsequent to the date of the
Executive’s termination without regard to the performance by the Executive of
further services or the resolution of a contingency, shall be paid or provided
in accordance with, at the same time or times otherwise payable under, and
subject to the terms and provisions of such plans, it being understood that all
such benefits shall be determined on the basis of the actual date of termination
of the Executive’s employment with the Company.  

(iii) Indemnities.  Any right which the Executive may have to claim a defense
and/or indemnity for liabilities to or claims asserted by third parties in
connection with the Executive’s activities as an officer, director or employee
of the Company shall be unaffected by the Executive’s termination of employment
and shall remain in effect in accordance with its terms.

(iv) Medical Coverage.  The Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies.  The
Executive understands and acknowledges that the Executive is responsible for
making all payments required for any such continued health care coverage that
the Executive may choose to receive.

(v) Business Expenses. The Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by the Executive
prior to the date of termination of the Executive’s employment.

(vi) Equity Awards. The Executive’s rights with respect to any equity awards
granted to the Executive by the Company shall be governed by the terms and
provisions of the Plans and award agreements pursuant to which such equity
awards were awarded.

(vii) Repatriation Benefits.  The Company shall (1) purchase one-way business
class flights for the Executive and his family to return to Germany, (2) pay the
freight costs associated with shipping the Executive’s household goods to the
Executive’s home in Germany (subject to a maximum of 500 pounds of air freight
and a maximum of 12,000 pounds shipped by sea), (3) pay for a customary
brokerage commission and other customary closing costs associated with the sale
of the Executive’s home in Michigan, if he owns one and if he sells such home
within 12 months of the date of termination, and (4) pay for temporary housing
for up to 30 days in either the United

4

--------------------------------------------------------------------------------

 

States or in Germany as needed by the Executive and his family during their
transition back to Germany (“Repatriation Benefits”).  The Company shall pay or
provide the Repatriation Benefits when due and payable, but in no event later
than the last day of the second calendar year following the calendar year in
which the Executive’s employment with the Company terminates.

(d)     Severance Payable Under Certain Circumstances.  In the event of
termination of this Agreement for any reason other than a Termination for Cause
or a resignation by the Executive, the following additional benefit will be paid
by the Company:  the Company shall pay the Executive (structured to either be
exempt from or in compliance with Section 409A (defined below)) severance under
the Company’s severance policy in effect at the time of termination of the
Employment Period, subject to the Executive’s execution and delivery of a
release agreement in favor of the Company and its officers, directors,
affiliates, and representatives, in a form provided by the Company.

(e)      Definitions.  For purposes of this Agreement, the following terms shall
have the meanings ascribed to them below:

(i)  “Earned Compensation” means any Annual Base Salary earned, but unpaid, for
services rendered to the Company on or prior to the date on which the Employment
Period ends pursuant to Section 3(a); however, if the Executive’s employment
terminates by reason other than a Termination for Cause or a termination as a
result of the Executive’s resignation and such termination occurs after a
complete period for which a Bonus is generally being paid to other executive
officers of the Company, then the amount that would, in the judgment of the
Compensation Committee, be paid to the Executive as a Bonus for such completed
period shall also be included as Earned Compensation.

(ii)  “Termination Date” means the date the Company specifies in writing to the
Executive in connection with the exercise of its Termination Right.

(iii)  “Termination due to Disability” means a termination of the Executive’s
employment by the Company because the Executive has been incapable, after
reasonable accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (A) three consecutive months or (B) an aggregate of six
months (whether or not consecutive) in any 12-month period.  Any question as to
the existence, extent or potentiality of the Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
the Executive, which consent shall not be unreasonably withheld.  The Executive
or the Executive’s legal representatives or any adult member of the Executive’s
immediate family shall have the right to present to such physician such
information and arguments as to the Executive’s disability as he, she or they
deem appropriate, including the opinion of the Executive’s personal physician.

(iv)  “Termination for Cause” means a termination of the Executive’s employment
by the Company due to the Executive’s (A) gross negligence, (B) gross
misconduct, whether or not during the performance of his duties (including, for
example, commission of a felony), (C) willful nonfeasance or (D) willful
material breach of this Agreement, which termination may be effected (y)
immediately upon notice from the Company if the Company shall reasonably and in
good faith determine that the conduct or cause specified in such notice is not
curable (it being understood that such notice shall describe in reasonable
detail the conduct or cause giving rise to such notice and shall state the
reason(s) why the Company has determined that such conduct or cause is not
curable); or (z) upon 30 days’ notice from the Company, if the Company shall
reasonably and in good faith determine that the conduct or cause specified in
such notice is curable (it being understood that such notice shall describe in
reasonable detail the conduct or cause giving rise to such notice and shall
state the reason(s) why the Company has determined that such conduct or cause is
curable and what steps the Company believes should or could be taken by the
Executive to cure such conduct or cause), and such conduct or cause has not been
so cured within such 30 day period.

(v)  “Termination Right” means the right of the Company, in its sole, absolute
and unfettered discretion, to terminate the Executive’s employment under this
Agreement for any reason or no reason whatsoever.  For the avoidance of doubt,
any Termination for Cause effected by the Company shall not constitute exercise
of its Termination Right.

5

--------------------------------------------------------------------------------

 

(f)     Section 409A. It is intended that payments and benefits under this
Agreement either be excluded from or comply with the requirements of Section
409A of the Internal Revenue Code and the guidance issued thereunder (“Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted consistent with such intent.  In the event that any provision of
this Agreement is subject to but fails to comply with Section 409A, the Company
may revise the terms of the provision to correct such noncompliance to the
extent permitted under any guidance, procedure or other method promulgated by
the Internal Revenue Service now or in the future or otherwise available that
provides for such correction as a means to avoid or mitigate any taxes, interest
or penalties that would otherwise be incurred by the Executive on account of
such noncompliance.  Provided, however, that in no event whatsoever shall the
Company be liable for any additional tax, interest or penalty imposed upon or
other detriment suffered by the Executive under Section 409A or damages for
failing to comply with Section 409A.  Solely for purposes of determining the
time and form of payments due the Executive under this Agreement or otherwise in
connection with the Executive’s termination of employment with the Company, the
Executive shall not be deemed to have incurred a termination of employment
unless and until the Executive shall incur a “separation from service” within
the meaning of Section 409A.  The parties agree, as permitted in accordance with
the final regulations thereunder, a “separation from service” shall occur when
the Executive and the Company reasonably anticipate that the Executive’s level
of bona fide services for the Company and any other entity treated as a single
employer with the Company for purposes of Code Section 409A (whether as an
employee or an independent contractor) will permanently decrease to no more than
40% of the average level of bona fide services performed by the Executive for
the Company and any other entity treated as a single employer with the Company
for purposes of Code Section 409A over the immediately preceding 36 months.  The
determination of whether and when a separation from service has occurred shall
be made in accordance with this subparagraph and in a manner consistent with
Treasury Regulation Section 1.409A-1(h).  All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that: (i) any reimbursement is for expenses incurred and any
in-kind benefits are provided during the Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement (and in-kind benefits to be provided) during a
calendar year may not affect the expenses eligible for reimbursement (and
in-kind benefits to be provided) in any other calendar year; (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement or in-kind benefits is not subject to set off or
liquidation or exchange for any other benefit.  For purposes of Section 409A,
the Executive’s right to any installment payments under this Agreement shall be
treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement is required to be made during
a specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Company.  

4.     Executive Remedy.  The Executive acknowledges and agrees that the payment
and rights provided under Section 3 are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, for termination of the Executive’s employment.

5.     Confidentiality / COMPANY PROPERTY

(a)     Confidentiality. The Executive acknowledges and agrees that it is a
condition of his Employment with the Company that he execute and abide by the
standard Confidential Information and Inventions Assignment Agreement (except
that, to the extent the terms of this Agreement conflict with the terms of such
standard agreement, this Agreement shall govern).

(b)     Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company (including any Company-owned automobile in his possession), and all
copies thereof in the Executive’s possession or under the Executive’s control,
except that the Executive may retain the Executive’s personal notes, diaries,
rolodexes, mobile devices, calendars and correspondence of a personal nature.  

6

--------------------------------------------------------------------------------

 

6.     Successors.  

(a)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

(c)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, the “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

7.     Miscellaneous.

(a)     This Agreement shall be construed in accordance with, and governed by,
the laws of the State of Michigan, without regard to the conflicts of law rules
of such state. Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the state and federal courts sitting in the State of
Michigan (and any appeals court therefrom) in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this Agreement or any transaction contemplated hereby in
any court other than such courts.  

(b)     The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  

(c)     Notice and communications under this Agreement must be in writing and
shall be effective when actually received by the addressee, except that (i) the
Company shall be entitled to use the Executive’s last known address in its
employment records for notices to the Executive and (ii) all notices and
communications from the Executive under this Agreement must be addressed to the
Company’s CEO or the Company’s Chief Human Resource Officer.

(d)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(e)     The Company hereby agrees to indemnify the Executive and hold the
Executive harmless to the extent provided under the Articles of Incorporation
and the By-Laws of the Company, as each may be amended from time to time, and
any Indemnification Agreement between the Company and the Executive, as it may
be amended from time to time, against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Executive’s
good faith performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the Employment Period. Notwithstanding
the foregoing, the Executive’s right to indemnification pursuant to this
Section 10(e) shall be made ineffective as necessary to ensure compliance with
any applicable laws, rules or regulations.

(f)     From and after the Commencement Date, the Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other executive officers and
directors.

(g)     The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision of right or any other provision or right of this
Agreement.

7

--------------------------------------------------------------------------------

 

(h)     This Agreement, and all agreements, documents, instruments, schedules,
exhibits or certificates prepared in connection herewith, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties, and may be amended, supplemented or changed only by an agreement in
writing which makes specific reference to this Agreement or the agreement or
document delivered pursuant hereto, as the case may be, and which is signed by
the party against whom enforcement of any such amendment, supplement or
modification is sought.  The Executive acknowledges that all prior service
agreements between the Executive and Gentherm GmbH (or its predecessors) are
terminated.

Signatures on the Following Page

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Relocation and Employment Agreement as of the date first above written.

 

 

 

 

The Executive:

 

The Company:

 

 

 

 

 

 

GENTHERM INCORPORATED

 

 

 

 

/s/ Frithjof Oldorff

 

By:

/s/ Daniel R. Coker

Frithjof Oldorff

 

 

Name: Daniel R. Coker

 

 

 

Title: President and Chief Executive Officer

 

 